Citation Nr: 0616961	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-40 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for pseudofolliculitis barbae (PFB) with cystic acne 
and hyperpigmentation.  

2.  Entitlement to an increased rating in excess of 10 
percent for herpes progenitalis.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in November 2004.   


FINDINGS OF FACT

1.  Prior to March 18, 2004, the veteran's service connected 
PFB was manifested by off and on residual cysts, dark 
pigmentation, scarring, and itching primarily involving his 
face and neck area.  It was not manifested by a complete and 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement; ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations; visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features; four or five of the characteristics of 
disfigurement; more than 40 percent of the entire body being 
affected; more than 40 percent of exposed areas being 
affected; or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 

2.  Effective March 18, 2004, the veteran's service connected 
PFB required constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  It is not manifested by visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features; or six 
or more of the characteristics of disfigurement.  

3.  The veteran's herpes progenitalis is manifested by 
intermittent flare-ups (occurring almost monthly) of vesicles 
on the lips, tongue, and genitalia.  It is not manifested by 
severe scars, producing a marked and unsightly deformity of 
eyelids, lips, or auricles; constant exudation or itching, 
extensive lesions, or marked disfigurement; palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features; two or three of the 
characteristics of disfigurement; 20 to 40 percent of the 
entire body being affected; 20 to 40 percent of exposed areas 
being affected; or the requirement of systemic therapy such 
as corticosteroids or other immunosuppressive drugs. 

  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 60 percent, but no higher, for the veteran's service-
connected PFB have been met, effective March 18, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 7800 and 7806 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
herpes progenitalis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
7800, 7806, and 7816 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in April 2002.  In September 2002, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the September 
2002 VCAA notice preceded the June 2003 rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but the VCAA notice failed to provide 
the veteran with notice of the rating criteria used to 
evaluate the veteran's disabilities.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in September 2003 in which it advised the 
appellant what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Furthermore, the RO provided the veteran with all 
applicable rating criteria in its September 2004 statement of 
the case.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claims that the 
severity of his service-connected PFB with cystic acne and 
hyperpigmentation; and herpes progenitalis warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected PFB has been rated by the RO 
under the provisions of Diagnostic Code 7806; and the 
veteran's service connected herpes has been rated by the RO 
under the provisions of Diagnostic Code 7816.   

The regulations pertaining to conditions of the skin have 
been changed during the course of this appeal.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 30, 2002, a 10 percent rating was the maximum 
possible rating under Diagnostic Codes 7802, 7803, and 7804 
(concerning superficial scars and second degree burns).  

Prior to August 30, 2002, a disfiguring scar to the head, 
face, or neck warranted a 10 percent rating if it was 
moderately disfiguring.  The next highest rating of 30 
percent was warranted if the scar was severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating was warranted if the scar 
was manifested by a complete and exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800

Prior to August 30, 2002, dermatitis or eczema warranted a 10 
percent rating if there was exfoliation, exudation, or 
itching involving an exposed surface or extensive area.  The 
next highest rating of 30 percent was warranted for constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if the condition was 
exceptionally repugnant.   38 C.F.R. § 4.118, Diagnostic Code 
7806.

Effective August 30, 2002, Diagnostic Codes 7801 and 7802 
concern scars not located on the head, face, or neck.  A 10 
percent rating remains the maximum possible rating under 
Diagnostic Codes 7803 and 7804; and Diagnostic Code 7805 
evaluates scars based on the limitation of the affected part.  

Effective August 30, 2002, a 10 percent rating is warranted 
when the veteran experiences one of the following 
characteristics of disfigurement: scar of 5 inches or more 
(13 or more cm) in length; scar at least one quarter inch 
(0.6 cm) wide at its widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). The next highest rating of 30 
percent is warranted if the veteran has visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or the 
veteran exhibits two or three of the aforementioned 
characteristics of disfigurement.  A 50 percent rating is 
warranted if the veteran has visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or the 
veteran exhibits four or five of the aforementioned 
characteristics of disfigurement.  Finally, an 80 percent 
rating is warranted if the veteran has visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or the veteran exhibits six or more of the 
aforementioned characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2005).

Effective August 30, 2002, the criteria under Diagnostic Code 
7806 (regarding dermatitis or eczema) warrants a 10 percent 
evaluation when 5 to 20 percent of the entire body is 
affected; or 5 to 20 percent of exposed areas are affected; 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  The next higher rating of 30 percent is warranted 
when 20 to 40 percent of the entire body is affected; or 20 
to 40 percent of exposed areas are affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  The 
highest rating of 60 percent is warranted only when more than 
40 percent of the entire body is affected; or more than 40 
percent of exposed areas are affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period 38 C.F.R. § 4.118, Diagnostic Code 7806, 7816 (2005).

Analysis

PFB
The Board notes that the veteran is currently rated at 30 
percent for PFB.  Prior to August 30, 2002, the next higher 
rating of 50 percent was only warranted if the veteran's 
scars were manifested by a complete and exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement (Diagnostic Code 7800); or 
the veteran had a skin disability manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or was exceptionally repugnant (Diagnostic 
Code 7806).

Prior to August 30, 2002, the evidence reflects that the 
veteran was treated for papules on his beard and back.  He 
treated the condition with saran lotion and TAC.  The 
preponderance of the evidence is against a finding that the 
veteran's condition (prior to August 30, 2002) was manifested 
by a complete and exceptionally repugnant deformity of one 
side of the face; marked or repugnant bilateral 
disfigurement; or ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations.  
Furthermore, the veteran has not claimed that his condition 
renders him deformed or exceptionally repugnant.

Effective August 30, 2002, the next higher rating of 60 
percent is warranted if the veteran has visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
the veteran exhibits four or five of the aforementioned 
characteristics of disfigurement (Diagnostic Code 7800); or 
if more than 40 percent of the entire body is affected; or 
more than 40 percent of exposed areas are affected; or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period (Diagnostic Code 7806).  

There has been no contention that the veteran's PFB has 
caused visible or palpable tissue loss; gross distortion or 
asymmetry of two features or paired sets of features; or that 
he exhibits four or five of the aforementioned 
characteristics of disfigurement.      

The crux of the veteran's argument is that an increased 
rating is warranted pursuant to Diagnostic Code 7806.   

The veteran underwent a VA examination in February 2003.  He 
complained of residual cysts, pigmentation, and scarring in 
the area around his beard.  He stated that he recently 
noticed patchy, dark pigmentation involving the face and 
anterior neck, especially in the submaxillary area and 
anterior neck.  Treatment included Sarna lotion and other 
lotions that the veteran could not name.  In the past twelve 
months, he has been using the lotions three to four times per 
day.  Upon physical examination, the clinician noted acne 
with comedomes and superficial cysts.  His condition mainly 
involved his face and neck. 

A July 2003 treatment note reflects that the veteran's PFB 
acts up off and on.  It often itches during the summer 
months.  

The medical records reflect that on March 18, 2004, the 
veteran was prescribed desonide (to be used sparingly twice 
per day) and tacrolimus (to be used sparingly to the affected 
areas every twelve hours with instructions to continue 
treatment for one week after symptoms have cleared). The 
veteran has pointed out that desonide is a nonfluorinated 
corticosteroid anti-inflammatory; and that tacrolimus is an 
immunosuppressive agent.  The records reflect that these 
treatments were prescribed in March 2004 and were last 
refilled in September 2004.   

A June 2005 outpatient treatment note reveals that steroid 
creams and lotions (used for soothing after shaving) caused 
hyperpigmentation due to chronic use.  The VA clinician 
prescribed Protopic to be applied sparingly to the veteran's 
face after shaving.  The pharmacist refused to fill the 
prescription (stating that he couldn't find documentation to 
support its use for the veteran's condition).  A December 
2005 outpatient treatment note reveals that the veteran was 
instructed to discontinue using ETOH and any steroid creams 
on his face and neck.  

The veteran testified in a January 2006 Board hearing that he 
has been treated with various different medicines and 
lotions.  He also testified that various clinicians have used 
the terms PFB and eczema interchangeably.  Finally, he claims 
that his skin condition (PFB, eczema, etc.) is not only 
manifested on his face and neck.  It manifests itself on his 
arms, shoulders, and chest. 

The Board finds that the preponderance of the evidence is 
against the contention that the veteran's disability affects 
greater than 40 percent of the entire body.  The VA 
examinations, as well as the VA outpatient treatment reports 
reflect that the veteran's condition is primarily limited to 
his face and neck.  

However, the Board notes that effective March 18, 2004, the 
veteran was prescribed corticosteroids and immunosuppressive 
treatment in the form of desonide and tacrolimus.  Moreover, 
the veteran was instructed to apply these treatments twice 
per day.  This constitutes systemic treatment that warrants 
an increased rating to 60 percent effective March 18, 2004.  
The Board acknowledges that the veteran was instructed to 
discontinue this treatment in December 2005.  However, the 
discontinuance of the treatment appears to be due to the fact 
that it yielded no benefits and created an unwanted side 
effect (hyperpigmentation).  Thus, though the veteran is no 
longer being treated with corticosteroids, it is not because 
his condition lacks the requisite severity.

The Board finds that with the benefit of the doubt going 
toward the veteran, a 60 percent rating is warranted for the 
veteran's service connected PFB effective March 18, 2004.  

The Board notes that the only rating available to the veteran 
in excess of 60 percent is an 80 percent rating pursuant to 
Diagnostic Code 7800.  To warrant an 80 percent rating, the 
veteran's disability would have to be manifested by visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or six or more of the 
aforementioned characteristics of disfigurement.  The 
preponderance of the evidence is against the claim for a 
rating in excess of 60 percent.

As the preponderance of the evidence is against this claim 
for an increased rating in excess of 30 percent prior to 
March 18, 2004, and a rating in excess of 60 percent 
effective March 18, 2004, the benefit-of-the-doubt doctrine 
does not apply, and such claims must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Herpes
The Board notes that the veteran is currently rated at 10 
percent for herpes progenitalis.  Prior to August 30, 2002, 
the next higher rating of 30 percent was only warranted for 
severe scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles (Diagnostic Code 
7800); or if the disability was manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement (Diagnostic Code 7806).

Effective August 30, 2002, a 30 percent rating is warranted 
only if the veteran has visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or the veteran 
exhibits two or three of the aforementioned characteristics 
of disfigurement (Diagnostic Code 7800); or if 20 to 40 
percent of the entire body is affected; or 20 to 40 percent 
of exposed areas are affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period (Diagnostic Code 
7806).

There is no evidence, and the veteran has not argued, that 
his herpes produces a marked and unsightly deformity of 
eyelids, lips, or auricles; is manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement; is manifested by visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features; that he exhibits two or three of 
the aforementioned characteristics of disfigurement; or that 
his herpes is being treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs.

To the contrary, the veteran admitted at his January 2006 
Board hearing that his flare-ups are unpredictable (lesions 
are not constant); and that he is being treated with 
Acyclovir (not a corticosteroid or immunosuppressive drug).  
Moreover, the VA outpatient treatment records and a July 2005 
VA examination confirm that the veteran does not suffer from 
constant symptoms of herpes.  Instead, outbreaks are 
described as intermittent.  (A July 2003 outpatient treatment 
report reflects that the veteran has flare-ups of herpes when 
he is fatigued (approximately every 1-3 months).  The flare-
ups are usually perioral rather than genital, and they last 
for approximately 7-10 days).    

The crux of the veteran's argument is that his condition is 
getting worse; and that the rating criteria regarding the 
percentage of the body affected by the disability undervalues 
the fact that the condition affects his lips, tongue, and 
other non external surfaces. 

The Board notes the veteran's contention that his herpes 
simplex attacks are getting progressively worse.  
Furthermore, the Board acknowledges that a VA clinician (Dr. 
J.C.) substantiates the veteran's claim.  Dr. J.C. stated in 
an October 2004 outpatient treatment report that the 
veteran's "herpes simplex attacks have occurred with 
gradually increasing frequency over the years.  He now 
experiences new vesicles almost monthly."  However, though 
the veteran's condition may be getting worse, the condition 
still fails to warrant a rating in excess of 10 percent.  
This is due to the fact that the rating criteria, to which 
the VA is bound, primarily evaluates the disability in terms 
of the amount of the body affected and the level of treatment 
(not the frequency of flare-ups).  The Board once again notes 
that in order to warrant a rating in excess of 10 percent, 
the disability must affect 20 to 40 percent of the entire 
body; or 20 to 40 percent of exposed areas; or require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

The veteran has admitted (and the medical evidence 
substantiates the fact) that herpes is being treated with 
Acyclovir.  His condition is not being treated with systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  As to the issue of whether or not the veteran's 
disability affects 20 to 40 of the entire body or 20 to 40 
percent of exposed areas, the veteran has argued that his 
service connected herpes does not only affect his genitalia; 
but it also affects his lips and tongue.  He has further 
argued that the words used in the rating criteria are "total 
body surface" and that the veteran's herpes is being under-
evaluated because the lips and tongue are not external 
surfaces. 

The Board notes that the criteria do not use the phrase 
"total body surface."  Instead, they use the phrases "20 
to 40 of the entire body" and "20 to 40 percent of exposed 
areas."  The phrase "entire body" naturally includes 
internal surfaces such as the lips and tongue.  Moreover, the 
lips, tongue, and genitalia do not constitute 20 to 40 
percent of the veteran's entire body (or exposed areas).  As 
a result, the Board finds that a rating in excess of 10 
percent for service connected herpes is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 10 percent for 
herpes progenitalis must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

1.  Entitlement to assignment of a 60 percent rating (but no 
higher) for PFB is warranted, effective March 18, 2004.  To 
this extent, the appeal is granted, subject to laws and 
regulations governing awards of VA monetary benefits. 

2.  Entitlement to an increased rating in excess of 10 
percent for herpes progenitalis is denied.  


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


